DETAILED ACTION
Claims 1-12 are pending.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a battery comprising a casing, a conductive rod in communication with the cathode terminal, a conductive surface in electrical communication with the anode terminal of the battery, a chamber filled with electrolyte.  The claims further recite a separator sheet within the casing for electrically isolating the electrolyte from the conductive surface (which is connected to the anode).  The claim further recites a valve operable to allow ingress and to prevent ingress of liquid into the chamber.
Prior art , Mitsuhashi et al. (US 2014/0322579) teaches a battery including:
	a casing having an inner surface defining a chamber in which electrolyte is disposed therein;
	a conductive surface 80 located within the chamber adjacent the inner surface, the conductive surface in electrical communication with the anode 82;
	a permeable separator sheet located within the casing that separates the anode and cathode,
	a conductive rod 60,
	and an opening 45 for filling the battery with electrolyte. (par. 63-66, fig. 2).

Mitsuhashi et al. does not teach that the separator electrically isolates the electrolyte from the anode current collector and does not teach a valve operable to allow ingress and to prevent ingress of liquid into the chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729